Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 05/16/2022 and claims 1-4, 6-10 and 12 are now in condition for allowance.
3.	As Applicant pointed out on pages 5-7 of the response, art of record Deulgaonkar, Dharmarajan, Geun, Piry, Chauhan or Nie, does not teach and/or fairly suggest a process for:
“a data protection system which controls the API of devices to run in the background of a plurality of electronic devices and monitor a storage device of the electronic devices to determine whether data is transferred to the storage devices, and if such data transfer is detected, outputting a prompt message when it is determined that data has been transferred to the storage of one of the electronic devices, then determine whether the electronic device is in a networked state when data is transferred to the storage device of the electronic device record the location information of the electronic device, the screenshot when the data is transferred, and the system log of the electronic device when the electronic device is in the networked state; otherwise record the screenshot when the data is transferred and the system log of the electronic device when the electronic device is not in the networked state” and in as such a manner as recited in independent claim 1, and similarly as in independent claim 7. 
Thus all pending claims 1-4, 6-10 and 12 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193